Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-8, 10-14, and 16-22 are pending. Claims 1, 14, and 20 are the independent claims. Claims 1, 14, and 20 have been amended. Claims 2, 9, and 15 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 03/04/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 03/04/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1, 3-8, 10-14, and 16-22 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-11, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 7,170,401 B1) in view of Viksnins et al. (US 6,922,147 B1), McDonald et al. (US 9,403,437 B1), and Berglund et al. (US 2020/0141159 A1).
Regarding claim 1, Cole discloses a method of operating a vehicle management system in a vehicle (Cole Figures 1-5), the vehicle including an operator zone and a passenger zone (Cole Figure 1 and separate sensors for the rear seats, front seat, and driver’s seat), the method comprising: detecting that the operator zone is unoccupied (Cole Figure 3 reference character 52, column 2 lines 22-25 and column 3 line 60 through column 4 line 3);  5determining that the passenger zone is occupied while the operator zone is unoccupied to identify that the vehicle is in a non-driver occupied mode (Cole Figure 3 reference characters 54 and 56, column 1 line 62 through column 2 line 45, and column 4 lines 3-25); while the vehicle is in the non- driver occupied mode, disabling a lock actuator of the vehicle to prevent locking of a door of the vehicle (Cole Figure 3 reference character 60, column 1 line 66 through column 2 line 45, and column 4 lines 25-29).
Cole does not explicitly state receiving, from an electronic key of the vehicle, a vehicle lock request signal, the vehicle lock request signal sent in response to a first type of activation of a button on the electronic key of the vehicle; and, in response to receiving the vehicle lock request signal while the vehicle is in the non-driver occupied mode, providing an alert for notifying the vehicle operator of the non-driver occupied mode. While Cole does disclose disabling a vehicle lock actuator to prevent locking of a vehicle door while the vehicle is in the non- driver occupied mode, it does not explicitly state doing it in response to receiving the vehicle lock request signal. 
Viksnins teaches receiving, from an electronic key of the vehicle, a vehicle lock request signal sent in response to an activation of a button on an electronic key of the vehicle (Viksnins column 7 lines 45-50) and, in response to receiving the vehicle lock request signal while the vehicle is in the non- driver occupied mode, disabling a vehicle lock actuator to prevent locking of a vehicle door (Viksnins column 8 lines 1-5 and 37-44) and providing an alert for notifying the vehicle operator of the non-driver occupied mode (Viksnins column 3 lines 22-31, column 7 lines 1-30, and column 7 line 47 though column 8 line 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for lock prevention, as described by Cole, to receive a vehicle lock request signal and prevent the vehicle’s door from locking in response to receiving a vehicle lock request signal, as taught by Viksnins, because the system only needs to operate in the event a lock request signal is received. A driver away from the vehicle can only lock the doors through a vehicle lock request signal and the locks do not need to be prevented from locking if no such signal is received by the vehicle, since they will just continue to remain unlocked. So it is obvious to have the system prevent the locking of the doors in response to a lock request signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for lock prevention, as described by Cole, to send an alert to a mobile device in response to a vehicle lock request signal, as taught by Viksnins, because it creates a more robust system that improves the safety of the unattended child or person in the vehicle. Alerting the vehicle operator of the non-driver occupied state when they attempt to lock it addresses the problem directly. Instead of just disabling the locks, directing the operator’s attention to the unattended person allows them to address the situation in a more immediate sense. This is especially useful for situations where the unattended person is unable to assist themselves, due to age or other reasons, where simply preventing the doors from locking would not benefit them as much as directly bringing the situation to the operator’s attention.
Cole does not explicitly state receiving, from the electronic key of the vehicle, an actuator override signal allowing the lock actuator of the vehicle to operate irrespective of vehicle occupancy state, the actuator override signal sent in response to an activation of a button on the electronic key of the vehicle; and in response to receiving the actuator override signal, activating the lock actuator of the vehicle to lock the door of the vehicle.
McDonald teaches receiving, from an electronic key of the vehicle, an actuator override signal allowing the lock actuator of the vehicle to operate irrespective of vehicle occupancy state, the actuator override signal sent in response to an activation of a button on the electronic key of the vehicle; and in response to receiving the actuator override signal, activating the lock actuator of the vehicle to lock the door of the vehicle (McDonald column 20 lines 7-35 and figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for lock prevention, as described by Cole, to include an actuator override signal, received from an electronic key of the vehicle, allowing the vehicle lock actuator to operate, as taught by McDonald, because there are situations when it is appropriate to lock the vehicle in a passenger-occupied state, even if the driver is not in the vehicle. Locking the car can be a matter of safety and, if the driver is confident that the occupant can be left in the car for the duration the driver will be gone, the driver should have the option to override the system and lock the doors for the occupant’s safety while the driver is gone. Also there are situations in which things like groceries, backpacks, etc. would cause the vehicle to identify as occupied, when it is not, and the car should be able to be locked. It would be obvious for the signal to be received from an electronic key of the vehicle because, as such, the method is more marketable as virtually all modern cars’ locks are operated via an electronic key or fob and the method would not be as widely applicable if it was not adapted to incorporate their use.
Cole does not explicitly state receiving separate types of signals from an electronic key of the vehicle, sent in response to different types of activations of the same button of the electronic key of the vehicle.
Berglund teaches receiving separate types of signals from an electronic key of the vehicle, sent in response to different types of activations of the same button of an electronic key of a vehicle (Berglund ¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for lock prevention, as described by Cole, to include receiving separate types of signals from an electronic key of the vehicle, sent in response to different types of activation of the same button of an electronic key of a vehicle, as taught by Berglund, because the removing the necessity of adding a further button to the electronic key of the vehicle reduces the complexity of the key’s configuration and improves the aesthetics (Choi US 2018/0096584 A1 ¶60).
Regarding claim 153, Cole discloses wherein the vehicle includes an imaging device for capturing images of the operator zone and the passenger zone, wherein the method further comprises: capturing one or more images of the operator zone and the passenger zone in the vehicle; and determining, using the one or more captured images, whether the operator zone or the 20passenger zone is occupied using image recognition or motion detection (Cole column 3 lines 40-49).
Regarding claim 4, Cole discloses wherein the vehicle includes a thermographic camera, and wherein the method further comprises determining whether the operator zone or the passenger zone is occupied by infrared thermography operations based on captured thermal images (Cole column 3 lines 40-49).
Regarding claim 6, Cole discloses wherein the vehicle includes a seat weight sensor, and wherein determining that the passenger zone is occupied includes determining, using the seat weight sensor, that an object weight in the passenger zone exceeds an occupant weight threshold (Cole column 3 lines 17-28 and column 4 lines 7-12).
Regarding claim 307, Cole discloses wherein the vehicle includes a safety belt engagement sensor for determining whether the passenger zone is occupied, and wherein determining that the 101-0461USP150667-ID- 29 - passenger zone is occupied further includes determining that a safety belt tongue is received within a corresponding safety belt buckle (Cole column3 lines 28-33 and column 4 lines 12-15).
Regarding claim 10, Cole discloses further comprising, in response to disabling the lock 10actuators of the vehicle, activating at least one of an audible or a visual indicator to indicate that a passenger is determined to be occupying the passenger zone (Cole column 2 lines 25-29 and 44-45 and column 4 lines 42-48).
Regarding claim 11, Cole discloses wherein the passenger zone includes a plurality of sub-zones, and wherein determining that the passenger zone is occupied when at least one of the sub-zones is determined to be occupied (Cole Figure 1 and column 3 lines 17-36).
With respect to claims 14 and 16: all limitations have been examined with respect to the method in claims 1-3. The method taught/disclosed in claims 1-3 can clearly be performed by the vehicle management system of claims 14-16. Therefore claims 14-16 are rejected under the same rationale.
With respect to claim 20: all limitations have been examined with respect to the method in claim 1. The method taught/disclosed in claim 1 can clearly be performed by the instructions stored on the non-transitory computer-readable storage medium of claim 20. Therefore claim 20 is rejected under the same rationale.
Claims 5, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 7,170,401 B1) in view of Viksnins et al. (US 6,922,147 B1), McDonald et al. (US 9,403,437 B1), and Berglund et al. (US 2020/0141159 A1) and further in view of Rovinsky (US 10,023,116 B2).
Regarding claim 5, Cole does not explicitly state wherein determining that the passenger zone is occupied 25includes determining that the door of the vehicle associated with the passenger zone is opened and, subsequently, closed prior to starting an engine of the vehicle.  
Rovinsky teaches wherein determining that the passenger zone is occupied 25includes determining that the door of the vehicle associated with the passenger zone is opened and, subsequently, closed prior to starting an engine of the vehicle (Rovinsky Figure 2 reference characters 202 and 205 and column 24 line 33 through column 25 line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lock prevention method, as described by Cole, to include determining whether the passenger zone is occupied by determining whether the passenger door has been opened and then closed, as taught by Rovinsky, because it allows the determination of passenger occupancy without the use of external sensors, such as motion or pressure sensors, that need to be integrated into the vehicle (Rovinsky column 2 lines 28-40).
Regarding claim 8, Cole discloses wherein detecting that the operator zone is unoccupied includes detecting that an operator access door associated with the operator zone is opened 5after an engine of the vehicle transitions from an operating mode to a shutdown mode (Cole column 3 lines 57-64).
Cole does not explicitly state wherein detecting that the operator zone is unoccupied includes detecting that an operator access door associated with the operator zone is subsequently closed.
Rovinsky teaches wherein detecting that the operator zone is unoccupied includes detecting that an operator access door associated with the operator zone is subsequently closed (Rovinsky Figure 2 reference character 208 and column 24 line 33 through column 25 line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lock prevention method, as described by Cole, to include determining whether the passenger zone is occupied by determining whether the passenger door has been opened and then closed, as taught by Rovinsky, because waiting for the car door to also be closed after opening is more indicative that the method is required to aid in the situation. If the door is still open, the driver may still be at or in the vicinity of the vehicle and waiting for the door to close is more indicative that they have left the vehicle. Also, the method is directed towards alleviating the dangers of the vehicle’s internal temperatures becoming too high, but if the car door is still open, this is akin to leaving the windows open and will help mitigate any potential rise in temperature.
With respect to claims 17-18: all limitations have been examined with respect to the method in claims 5 and 8. The method taught/disclosed in claims 5 and 8 can clearly be performed by the vehicle management system of claims 17-18. Therefore claims 17-18 are rejected under the same rationale.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 7,170,401 B1) in view of Viksnins et al. (US 6,922,147 B1), McDonald et al. (US 9,403,437 B1), and Berglund et al. (US 2020/0141159 A1) and further in view of Binnicker (US 9,428,109 B2).
Regarding claim 1512, Cole discloses further comprising: in response to identifying that the vehicle is in a non-driver occupied mode, determining an interior temperature of the vehicle over a period of time (Cole Figure 4 and column 4 line 60 through column 5 line 18).
Cole does not explicitly state activating a window actuator for opening a window of the vehicle upon determining that the interior temperature of the vehicle exceeds a threshold temperature.
Binnicker teaches activating a window actuator for opening a window of the vehicle upon determining that the interior temperature of the vehicle exceeds a threshold temperature (Binnicker Figure 1 and column 5 lines 47-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lock prevention method, as described by Cole, to include opening the windows, as taught by Binnicker, because opening the windows reduces the temperature within the vehicle and allows individuals outside of the vehicle to access the interior of the vehicle in order to rescue the passengers who may be overheating (Binnicker column 5 lines 51-54).
Regarding claim 2013, Cole discloses further comprising: in response to identifying that the vehicle is in a non-driver occupied mode, determining an interior temperature of the vehicle over a period of time (Cole Figure 4 and column 4 line 60 through column 5 line 18).
Cole does not explicitly state activating a heating component of the vehicle for heating the vehicle interior upon determining that the interior temperature of the vehicle decreases below a cold threshold temperature.  
Binnicker teaches activating a heating component of the vehicle for heating the vehicle interior upon determining that the interior temperature of the vehicle decreases below a cold threshold temperature (Binnicker column 5 lines 58-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lock prevention method, as described by Cole, to include activating the heater, as taught by Binnicker, because activating the internal heating system will raise the temperature of the car and prevent the passenger from experiencing hypothermia or being otherwise injured by the cold. Activating an alarm alerts people to the dangerous situation, but activating the heating element directly does something to alleviate the danger.
With respect to claim 19: all limitations have been examined with respect to the method in claim 12. The method taught/disclosed in claim 12 can clearly be performed by the vehicle management system of claim 19. Therefore claim 19 is rejected under the same rationale.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 7,170,401 B1) in view of Viksnins et al. (US 6,922,147 B1), McDonald et al. (US 9,403,437 B1), and Berglund et al. (US 2020/0141159 A1) and further in view of Nguyen (US 2006/0066148 A1).
Regarding claim 21, Cole does not explicitly state wherein determining that the passenger zone is occupied includes determining when one or more radio frequency identification tags are detected within boundaries of the passenger zone of the vehicle.  
Nguyen teaches wherein determining that the passenger zone is occupied includes determining when one or more radio frequency identification tags are detected within boundaries of the passenger zone of the vehicle (Nguyen ¶62, 64-65 and figures 16-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the lock prevention method, as described by Cole, to include determining passenger zone occupancy through the use of one or more RFID tags, as taught by Nguyen, because the use of RFID tags is very well known in the art as a way to automatically identify and track objects (https://en.wikipedia.org/wiki/Radio-frequency_identification). RFID tags are a low cost, robust, and reliable way to track the occupancy of passengers in the vehicle. Used in this manner, the RFID tags aid in preventing neglect and other tragedies such as heat exposure or suffocation due to a child being inadvertently left behind in a vehicle (Nguyen ¶62).
With respect to claim 22: all limitations have been examined with respect to the method in claim 21. The method taught/disclosed in claim 21 can clearly be performed by the vehicle management system of claim 22. Therefore claim 22 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 6, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669